Judgment reversed.;: ;S,ee journal eptryp, ,;i
..¡This oourtbfinds that after this .ca-Use -had beén ,,r.e.mandéd ‘«to, the. ¡court of. common pleas. o'f. Cuyahoga county. ¡purspanf ,to the .judgment heretofore •.gendered, by • this • court, in. said; cause [83 ■ Ohio ¡jit.,., 26S]¡, the.:-.plaintiff-in error .filed her reply in said court of common pleas, in which she admitted that she had filed an answer in the •suit 3 for- divorce •-brought by‘¡the def'erid.arifi in . error, in. South .Dakota, ‘and that she had appeared in. court, arid contested-the same, but; by the-reply so ¡filed', in-this capse plaintiff denied the allegations hi,thh answer of-the defendant to.the éffeót that the .plaintiff'.had voluntarily .submitted t© .the said court in South.Dakota-.for its considerátion (in making final decision of the rights of the’parties therein upon the question of alimony) the orders and doings of the court of common pleas of Cuyahoga toUnfv/asHvell as all other claims that the plaintiff had or claimed to have against the defendant.
f"- This court further finds' that by denial-the reply presented an:'ri'ssue of fact' which the plaintiff in • error • is 'entitled' to hake tided in the Court below according'to; law; that if on the trial such isstie shall Be'determined in favor of the plaintiff she will ‘be ■ entitled to recover in this action the amount with interest of the installments under the decree rendered by the court of common pleas of Cuyahoga county *418which were due and unpaid prior to the date of the '\decree for divorce by the court in South Dakotajin the proceeding in which the plaintiff 'herein was a party, and in which proceeding she entered her appearance and filed her answer as aforesaid.
It is, therefore, ordered and adjudged by this court that the judgment of the circuit court be, and the same is hereby, reversed, and this cause is remanded to the court of common pleas of Cuyahoga county for further proceedings according to law.
Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.